Citation Nr: 0828915	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as twenty percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & E.J.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a temporary evaluation of 
100 percent, effective May 31, 2005, and an evaluation of 20 
percent, effective from July 1, 2005.  In February 2006, the 
RO extended the period of convalescence through September 30, 
2005, thereby implementing the evaluation of 20 percent on 
October 1, 2005.  

At a hearing before the undersigned, on May 16, 2007, the 
veteran raised a claim of service connection for a scar 
associated with his service connected knee disorder.  The RO 
is requested to address the veteran's claim for service 
connection for his scar.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by pain, instability, weakness, stiffness, 
extension limited to 20 degrees, flexion limited to 70 
degrees, mild antalgic gait and use of a knee brace. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
left knee disability under Diagnostic Code 5257 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257. 

2.  The criteria for a separate 30 percent rating under 
Diagnostic Code 5261 for limitation of extension of the left 
knee have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5263 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  
38 C.F.R. § 4.3.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.   See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment, such as under Diagnostic 
Codes 5257 and 5261 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

The veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5257.  

A review of the veteran's records shows that the veteran has 
had four surgeries on his left knee, the most recent one in 
May 2005.  The Board will not address the period of May 31, 
2005 through September 30, 2005, as the veteran is receiving 
the maximum amount of benefits for this period of time.  
However, the Board does take into consideration treatment of 
this problem at that time.

October 2004 radiology records show that the veteran showed a 
slight increase in osteoarthritis of his left knee.  In May 
2005, the veteran was afforded a VA examination.  The 
examiner found that the veteran had a loss of motion of 45 
degrees of motion because of pain and stiffness.  There was 
also evidence of moderate fatigue, weakness and functional 
impairment.

In October 2005, the veteran had flexion to 70 degrees and 
extension to 65 degrees.  In November and December 2005, the 
veteran's left knee had flexion to 90 degrees and extension 
to 160 degrees.  He was walking with a cane and complained of 
instability and pain.  He reported his knee was stiff but not 
tender.

In May 2006, the examiner noted that the veteran's knee 
extension is unlikely to improve with surgery.  Records show 
a slight bulging anterior contour of the subcutaneous soft 
tissues at the distal femoral diaphysis level and no evidence 
of acute left knee fracture.  The veteran's range of motion 
was 10-120 degrees and his active leg extension was limited 
to 20 degrees.

The veteran received another VA examination in August 2006 
and his case file was not available for the examiner to 
review.  The veteran reported his pain as 8 out of 10.  He 
complained of a give way sensation, crepitation, instability 
associated with pain, weakness and stiffness, but not true 
dislocation or locking.  He reported that daily activities 
are not affected by his left knee, but standing for prolonged 
periods of time, aggravates the pain.  Repetitive action of 
flexion and extension of the left knee against strong 
resistance upon passive and active range of motion was met 
with increased fatigue, weakness, lack of endurance and 
severe pain.  The veteran's range of motion did not change.  
He was negative for the Lachman test, McMurray test was 
questionable since there was mild laxity on the anterior 
drawer sign when he came to a sudden stop and no effusion was 
noted.  The examiner noted that the veteran had a mild 
antalgic gait, and the examiner diagnosed post traumatic 
degenerative joint disease of the left knee.  

In December 2006, the examiner reported that the veteran 
suffered from left knee pain.  A March 2007 letter from Dr. 
D.S., states that the veteran has tenderness in his 
quadriceps.  The doctor noted that treatment of the veteran 
should be focused on controlling his pain, as no other 
mechanisms will improve his extension. 

April 2007 medical records document that the veteran had an 
MRI post his surgical removal of the left patella.  His 
quadriceps and patellar tendons are slightly thickened but 
without abnormal signal, meniscus is intact, with blunting of 
the posterior horn of the medial meniscus along it and 
degenerative change of the medial compartment was noted.  
August 2007 medical records show that the veteran continues 
to wear a brace on his knee. 

The veteran is currently rated at 20 percent disabled for a 
left knee disability under Diagnostic Code 5257, which 
already takes into account functional loss due to pain and 
instability.  The next higher, 30 percent, rating for left 
knee requires "severe" subluxation or lateral instability, 
or a combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.  The Board finds 
that the post-service medical record, as a whole, provides 
evidence against a finding of severe subluxation or lateral 
instability.  This finding, however, does not end the Board's 
review of this case. 

The Board has taken into account the other diagnostic codes 
that may be applied for knee disabilities.  As discussed 
above, the Board looked at Diagnostic Codes 5256, 5258, 5259, 
5260 and 5261.  However, the medical evidence does not 
indicate that the veteran has been diagnosed with ankylosis 
of his left knee, records do not reflect that the veteran has 
complained of locking due to dislocated cartilage or 
symptomatic semilunar cartilage, he has no impairment of the 
tibia, fibula or genu recurvatum and his range of motion due 
to flexion is not limited pursuant to the rating criteria.  
38 C.F.R. § 4.71a.  

The Board has found that the veteran is entitled to a 
separate rating under Diagnostic Code 5261.  The code 
provides ratings based on limitation of extension of the leg.  
The recorded ranges of motion for the veteran's left knee are 
as follows: 65, 120 and 20.  The veteran's most recent 
medical records, dated in May 2006, show that his current 
extension is limited to 20 degrees.  As discussed above, the 
primary concern in a claim for an increased evaluation for a 
service-connected disability is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, as the veteran's present condition reflects a 
limitation in motion to 20 degrees, a rating of 30 percent is 
warranted under Diagnostic Code 5261, standing alone.

The Board will not assess the veteran's claim under 
Diagnostic Code 5003, for arthritis, as note 1 of the code 
provides that 20 and 10 percent ratings will not be combined 
with ratings based on limitation of motion.  As the veteran 
has been afforded a 30 percent evaluation based on limitation 
of motion, Diagnostic Code 5003 would not provide the veteran 
a higher rating and therefore, will not be analyzed.

The Board also considered whether a higher evaluation is 
warranted for functional loss and has determined that the 
veteran is being appropriately compensated through Diagnostic 
Codes 5257 and 5261.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98.  In this 
case, the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
rating on the basis of functional loss due to pain.  In this 
regard, the VA progress notes show a number of treatments for 
complaints of knee pain.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  Pain and some degree of interference 
with employment are contemplated by the schedular guidelines.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  As to 38 C.F.R. § 
3.321(b)(1), it is noted that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his left knee impairment.  
There is no evidence that the veteran's left knee is 
productive of marked interference with employment, frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board also concludes that Hart does not apply in this 
case.  The veteran's claim for an increased disability rating 
was filed in October 2004.  However, as indicated above, the 
veteran was provided with a period of 100 percent disability 
from May 31, 2005 to September 30, 2005, after which time a 
20 percent disability rating began.  The medical evidence 
does not show any change in the veteran's condition during 
the period of one year prior to the October 2004 claim that 
has not been considered by the RO.  For those reasons, Hart 
has no application in this case.

Therefore, the Board concludes that a 30 percent disability 
rating is assigned for the veteran's service-connected left 
knee disability under Diagnostic Code 5261, and that the 
current 20 percent disability rating under Diagnostic Code 
5257 is confirmed and continued.  




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2004 and July 2006, 
notifying the veteran of what information must be submitted 
to substantiate a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of December 2003 and December 
2005 stated that he would need to give VA enough information 
about the records so that it could obtain them for him.  He 
was told to submit any medical records or evidence in his 
possession that pertained to the claim.  

While the veteran did not receive appropriate Vazquez notice, 
the Board finds that the veteran was not prejudiced by this 
lack of notice.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  The Board asserts that the requirements 
of Sanders have been complied with in this case.  The veteran 
received notice of the relevant Diagnostic Codes, in a 
November 2006, statement of the case.  Following this notice, 
the veteran was afforded a hearing before the undersigned 
where the veteran and his representative showed actual 
knowledge of the Diagnostic Codes by virtue of their 
testimony.  Therefore, there is no prejudice to the veteran 
and the error is seen as harmless error.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  Notwithstanding this 
belated Dingess notice, the veteran has not been prejudiced.  
He has had ample opportunity to meaningfully participate in 
the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA medical records and private medical 
records.  VA also provided the veteran with several VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to an increased rating for a left knee disability 
under Diagnostic Code 5257, currently evaluated as twenty 
percent disabling, is denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for left knee limitation of extension under Diagnostic Code 
5261, is granted, subject to the regulations governing the 
payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


